NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 29, 2013*
                                   Decided May 21, 2013

                                           Before

                             WILLIAM J. BAUER, Circuit Judge 

                             RICHARD A. POSNER, Circuit Judge 

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐3614

MICHAEL BOND,                                    Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 12‐C‐1050

JPMORGAN CHASE BANK, N.A.,                       Rudolph T. Randa,
     Defendant‐Appellee.                         Judge.

                                         O R D E R

       Michael Bond appeals from an order denying a preliminary injunction in his suit
against JPMorgan Chase Bank (incorrectly named in Bond’s complaint as Chase Home
Finance LLC). This litigation ostensibly arises under the Fair Housing Act, 42 U.S.C.
§§ 3601–31, but Bond, a squatter in a house owned by Chase, wanted the district court to
enjoin Chase from executing an order from a Wisconsin court authorizing his eviction.
Because the underlying claims are frivolous, we affirm the decision.




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3614                                                                               Page 2


       Bond rented a house from Randa Cistrunk, who owned the property subject to a
mortgage held by Chase. Cistrunk, Bond, and nine codefendants were arrested in June 2010
and charged in the Eastern District of Wisconsin with conspiring to possess and distribute
marijuana. See 21 U.S.C. §§ 846, 841(a)(1). That criminal case is before Judge Clevert.1 Bond,
who since has pleaded guilty and admitted relevant conduct of at least 100 kilograms, had
been released on bond in January 2011 and permitted to reside, not in the house rented from
Cistrunk (who is in prison), but with his sister in her Milwaukee home. Meanwhile, in
March 2011 Chase filed a foreclosure action for Cistrunk’s property in the Milwaukee
County Circuit Court. A judgment of foreclosure was entered in August 2011, and Chase
then purchased the property at a sheriff’s sale in April 2012 for around $130,000. 

        At the time of the sheriff’s sale, Bond was awaiting sentencing (and still is). Yet he
offered to buy the property from Chase for the amount paid by the bank, if the bank would
accept a $20,000 down payment and his note for the balance. Chase declined that offer from
Bond, who faces a statutory minimum sentence of five years in prison and claims to be
living on the “charity” of family members. The bank did counter with a proposal, however,
to sell Bond the property for $130,000 in cash. When Bond rejected that counteroffer, Chase
initiated eviction proceedings in the circuit court. In October 2012 the bank obtained a Writ
of Assistance authorizing the county sheriff to forcibly remove Bond, who no longer has a
lease and is not paying rent. In fact, records from Bond’s criminal case show that he is
required to live elsewhere: From January to September 2011 the conditions of Bond’s release
dictated that he live with his sister, and in September 2011 Judge Clevert granted his request
for permission to move to his niece’s house while he awaits his June 2013 sentencing.
Another condition of Bond’s release is “home detention,” which restricts him to the
designated residence except for reasons authorized by the court. In Bond’s appellate brief,
however, he asserts that he currently lives alone in the house now owned by Chase.

        Bond brought this lawsuit in the Eastern District of Wisconsin in October 2012, and
the case was assigned to Judge Randa. In his amended complaint Bond alleges that Chase
discriminated against him by refusing to sell him the property at the same price the bank
would sell to another buyer, in violation of the Fair Housing Act. Bond asserts that the
bank’s asking price far exceeds the fair market value of the property, and he speculates that
Chase is demanding the price paid at the sheriff’s sale because the bank assumes that Bond
will have difficulty finding another place to live and would overpay just to stay where he is.
Bond also included a claim under 42 U.S.C. § 1983, alleging that Chase’s actions violated his
rights under the First, Fourth, Fifth, and Fourteenth Amendments. 



       1
         The facts recited here are drawn from Bond’s amended complaint and attachments,
as well as records from his criminal case. See United States v. Bond, No. 10‐CR‐117 (E.D. Wis.
filed June 9, 2010). We have taken judicial notice of the criminal proceedings.  See Keller v.
United States, 657 F.3d 675, 679 n.2 (7th Cir. 2011); Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir.
1996).
No. 12‐3614                                                                                 Page 3



        Along with his complaint Bond also filed a motion seeking a preliminary injunction
to stop his eviction. As we understand Bond’s motion, he wanted the district court to enjoin
Chase from executing its Writ of Assistance. That also is how Chase read the motion, but
Judge Randa thought that Bond wanted the court to enjoin the state‐court eviction
proceeding. In denying Bond’s motion, the judge reasoned that Bond had not shown that
his lawsuit is likely to succeed on the merits: The § 1983 claim fails because Chase is not a
state actor, and Bond’s claim under the Fair Housing Act cannot succeed because he does
not allege conduct by Chase that would be unlawful. The judge also reasoned that the harm
to Chase from stalling Bond’s eviction would outweigh any harm to Bond. Bond filed an
immediate appeal, see 28 U.S.C. § 1292(a), and he says in his appellate brief that sheriff’s
deputies who tried to execute the Writ of Assistance departed the premises when he
showed them a copy of his notice of appeal.

        We agree with Judge Randa that Bond’s case for preliminary relief is without merit,
and it makes no difference whether his motion was targeted at Chase or the state court.
Bond’s lawsuit is frivolous and should have been dismissed with prejudice for failure to
state a claim, and for the same reason his request for preliminary relief is frivolous. On
appeal Bond does not even argue that his lawsuit has a chance of succeeding on the merits,
see Stuller, Inc. v. Steak N Shake Enters., Inc., 695 F.3d 676, 678 (7th Cir. 2012), and instead he
proclaims that “possession is nine‐tenths of the law” and asserts that Chase is “attempting
to extort him out of money they falsely believe he has” from marijuana trafficking. Bond’s
§ 1983 claim is a nonstarter because Chase is not a state actor and did not act under color of
state law when it refused to accept his offer to purchase the property. See Am. Mfrs. Mut. Ins.
Co. v. Sullivan, 526 U.S. 40, 49–50 (1999); Gayman v. Principal Fin. Servs., Inc., 311 F.3d 851,
852–53 (7th Cir. 2002). And his claim under the Fair Housing Act fares no better. The Act
provides that it is unlawful to “refuse to sell or rent” a dwelling, “after the making of a bona
fide offer,” on account of a protected status, including disability, 42 U.S.C. § 3604(a), (f), but
Bond’s amended complaint says nothing which raises a plausible inference that he is a
member of a protected class under the Act. See Hamilton v. Svatik, 779 F.2d 383, 387 (7th Cir.
1985). He does assert that he is “disabled,” but he does not allege that Chase was aware of
that disability (which Bond does not identify) or that the bank’s unwillingness to accept
Bond’s terms was related in any way to his disability. Rather, Bond explicitly contends that
Chase refused his offer to buy on credit because the bank believes that all drug dealers are
flush with cash and prone to overpay, and that his personal difficulties would make
overpaying more attractive than finding a new place to live. That theory is nonsense but
would not violate that Act even if true. 

        Because Bond cannot succeed on the merits of his claims under § 1983 or the Fair
Housing Act, we need not explore the remaining criteria for a preliminary injunction.
See Kiel v. City of Kenosha, 236 F.3d 814, 817 (7th Cir. 2000); Thornton v. Barnes, 890 F.2d 1380,
1390 (7th Cir. 1989). For completeness, though, we note that the district court probably was
powerless to grant the requested preliminary relief if, as Judge Randa believed, Bond
No. 12‐3614                                                                                  Page 4


wanted the court to enjoin the state court rather than Chase. The Anti–Injunction Act bars a
federal court from enjoining ongoing state‐court proceedings, except “as expressly
authorized by an Act of Congress, or where necessary in aid of its jurisdiction, or to protect
or effectuate its judgments.” 28 U.S.C. § 2283; see Mitchum v. Foster, 407 U.S. 225, 229 (1972).
The Act reflects the “fundamental constitutional independence of the States” and recognizes
that state proceedings ordinarily should “continue unimpaired by intervention of the lower
federal courts.” Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 287 (1970);
see Zurich Am. Ins. Co. v. Sup. Ct. of State of Cal., 326 F.3d 816, 824 (7th Cir. 2003). As a result,
the three exceptions are applied narrowly, and “doubts as to the propriety of a federal
injunction against state court proceedings should be resolved in favor of permitting the state
courts to proceed in an orderly fashion to finally determine the controversy.”Atl. Coast Line
R.R. Co., 398 U.S. at 297; see Trs. of Carpenters’ Health and Welfare Trust Fund of St. Louis v.
Darr, 694 F.3d 803, 807 (7th Cir. 2012). 

        No exception to the Anti‐Injunction Act would appear applicable to the Fair Housing
Act. Only the exception for injunctive relief “expressly authorized” by Congress warrants
discussion. The Fair Housing Act has no obvious language expressly authorizing a federal
court to enjoin a state court proceeding, but that does not resolve the question. See Mitchum,
407 U.S. at 237. To determine whether Congress inferred the exception to apply, we ask
whether the Fair Housing Act “created a specific and uniquely federal right or remedy,
enforceable in a federal court of equity” and whether that right or remedy can be “given its
intended scope only by the stay of a state court proceeding.” Id. at 237–39. The Fair Housing
Act is enforceable in both state and federal courts, see 42 U.S.C. § 3613(a)(1)(A), and the First
Circuit has concluded that “the vesting of concurrent jurisdiction would seem to imply a
vote of confidence in the integrity and competence of state courts to adjudicate” these
claims. Casa Marie, Inc. v. Sup. Ct. of Puerto Rico for the Dist. of Arecibo, 988 F.2d 252, 262 (1st
Cir. 1993). Given the general rule that interpretations of the Anti‐Injunction Act’s exceptions
should err in favor of permitting the state courts to proceed, see Trs. of Carpenters’ Health and
Welfare Trust Fund of St. Louis, 694 F.3d at 810–11, we are inclined to agree with the First
Circuit’s analysis. Thus, had Bond requested an injunction staying the eviction proceedings,
we think it unlikely that the court would have been permitted to grant him that relief. But
because his underlying claims are frivolous, we need not decide this question here. 

        On a final note, Bond’s allegations in this civil litigation suggest that he is violating
the conditions of his release in the criminal case before Judge Clevert by not residing at his
niece’s house as he awaits sentencing. Accordingly, we direct the clerk of this court to send
a copy of this order to the United States Attorney for the Eastern District of Wisconsin. 

                                                                                      AFFIRMED.